Citation Nr: 0838871	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bullous 
emphysema, from August 16, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for bullous emphysema, effective March 19, 
2003.  The veteran filed a notice of disagreement (NOD) in 
April 2003. By rating action of March 2003, the RO assigned 
an earlier effective date of October 22, 2002 for the grant 
of service connection for bullous emphysema, and assigned an 
initial 30 percent rating from that date to August 15, 2003; 
the RO also assigned a 10 percent rating from August 16, 
2003.  The RO issued a statement of the case (SOC) in 
September 2003 and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month.

In March 2004, the veteran testified during a hearing before 
RO personnel and in March 2006, the veteran testified during 
a hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.

In April 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2008).

In April 2006, the Board denied the claim for a higher 
initial rating in excess of 30 percent for bullous emphysema, 
for the period from October 22, 2002 to August 15, 2003; 
hence, that matter is no longer before the Board.  Also in 
April 2006, the Board remanded the matter of a higher rating 
for bullous emphysema from August 16, 2003 to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional notice and development. After completing some of 
the requested action, the AMC continued denial of the 
veteran's claim (as reflected in the March 2007 supplemental 
SOC (SSOC)), and returned the matter to the Board for further 
appellate consideration.

In May 2007, the Board again remanded the matter of a higher 
rating for bullous emphysema from August 16, 2003 to the RO, 
via the AMC in Washington, D.C., for additional development 
and notice.  After completing part of the request action, the 
AMC continued denial of the veteran's claim (as reflected in 
the June 2008 SSOC), and returned the matter to the Board for 
further appellate consideration.

For the reasons expressed below, the matter remaining on 
appeal is, again, being remanded to the RO via the AMC.  VA 
will notify the veteran when further action, on his part, is 
required. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The primary goals of the Board's most recent May 2007 remand 
were: (1) to obtain copies of the veteran's medical records 
from the La Jolla VA Medical Center (VAMC); (2) to send to 
the veteran and his representative a letter specifically 
requesting that the veteran furnish the appropriate 
authorization to enable it to obtain and associate with the 
claims file all records of the veteran's treatment and/or 
evaluation by the Scripps Clinic from December 2004 to the 
present; and (3) to forward the claims file to the physician 
that examined the veteran and prepared the March 2007 
respiratory examination report for a discussion of the 
veteran's documented medical history and, if the prior 
examiner is not available, or the prior examiner recommends 
that the veteran be re-examined, to arrange for the veteran 
to undergo VA pulmonary/respiratory examination, by a 
physician, at an appropriate VA medical facility. 

The Board noted that in the April 2006 remand, the Board had 
instructed that, prior to arranging for the veteran to 
undergo further VA examination, the RO should obtain and 
associate with the claims file treatment records from the 
Scripps Clinic from December 2004 to the present and all 
outstanding VA medical records.  However, the AMC's November 
2006 letter to the veteran did not specifically request that 
he provide authorization to enable VA to obtain treatment 
records from the Scripps Clinic; and none were obtained.

In June 2007,  the AMC sent the veteran a letter requesting 
that he provide sufficient information, and if necessary, 
authorization to enable it to obtain any additional evidence 
pertinent to the claim on appeal that is not currently of 
record.  The letter also invited the veteran to submit all 
pertinent evidence in his possession, and explain the type of 
evidence that is his ultimate responsibility to submit.  
However, the June 2007 letter did not specifically request 
that the veteran furnish the appropriate authorization to 
enable it to obtain and associate with the claims file all 
records of the veteran's treatment and/or evaluation by the 
Scripps Clinic from December 2004 to the present.

Unfortunately, as the record still does not contain a letter 
specifically requesting that the veteran furnish the 
appropriate authorization for all records of the veteran's 
treatment and/or evaluation by the Scripps Clinic, pursuant 
to Stegall, a remand for compliance with the directives of 
the Board's prior remand (as indicated above) is warranted. 

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
veteran another opportunity to present information and 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000..  See 38 U.S.C.A. § 5103, 5103A (West 
.2002); 38 C.F.R. § 3.159 (2008)  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
higher rating claim on appeal that is not 
currently of record.  The RO most 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
the Scripps Clinic from December 2004 to 
the present.

The RO  explain the type of evidence that 
it  the veteran's responsibility to 
submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period). 

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above),  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating greater than 10 percent for 
bullous emphysema from August 16, 2003, 
in light of all pertinent evidence and 
legal authority.

4.  If the benefit sought on appeal.  
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



